

116 S3830 IS: United States Pandemic Relief Bonds Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3830IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title 31, United States Code, to authorize the issuance of United States Pandemic Bonds to aid in the funding of relief efforts related to coronavirus disease 2019 (COVID–19).1.Short titleThis Act may be cited as the United States Pandemic Relief Bonds Act of 2020.2.PurposeThe purpose of this Act is to authorize the issuance of United States Pandemic Bonds to aid in the funding of relief efforts related to coronavirus disease 2019 (COVID–19).3.Sense of CongressIt is the sense of Congress that the Department of the Treasury should—(1)consider offering Treasury bonds with maturity dates longer than 30 years; and(2)significantly increase utilization of long-term debt when interest rates on 30-year Treasury bonds are below 2 percent.4.Authorization for the issuance of United States pandemic bondsSection 3102 of title 31, United States Code, is amended by adding at the end the following:(f)Issuance of United States Pandemic Bonds(1)In generalThe Secretary is authorized to issue bonds under this section, to be known as United States Pandemic Relief Bonds, to aid in the funding of relief efforts related to coronavirus disease 2019 (COVID–19).(2)FormThe bonds authorized by paragraph (1) shall be in such form and denominations, and shall be subject to such terms and conditions of issue, conversion, redemption, maturation, including for terms longer than 30 years, payment, and rate of interest as the Secretary may prescribe.(3)MarketingThe Secretary shall carry out a program to encourage sales of United States Pandemic Relief Bonds, including activities to facilitate the purchase of such bonds.(4)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for carrying out the marketing program described in paragraph (3)..